DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the after final amendments filed 10/28/2021. Claims 1-7 and 11-19 are currently pending. Claims 1, 2, and 12 have been amended. Claims 8-10 have been previously canceled.

Allowable Subject Matter
Claims 1-7 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, the closest reference, Rewitzer (DE 4002219 A1), discloses a compaction station comprising a container with a tubular inner wall and a support unit. However, Rewitzer does not disclose that a top section of the container is designed cone or funnel-shaped and a slider associated with a compacting device with which a filled open-mouth bag is laterally pushed from a conveyor device to the support unit, wherein the slider comprises suckers. Regarding claim 19, Rewitzer does not disclose that the container comprises support hooks on which the support unit is supported in a lowered position of a lifting device. The prior art does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/1/2021